department of the treasury internal_revenue_service washington d c date cc pa cbs br3 gl-131858-01 uil number release date memorandum for linda l wong associate area_counsel sbse - dallas cc sb dal from subject robert a miller senior technician reviewer branch collection bankruptcy summonses taxpayer your proposed employment_tax injunction suit letter of date for a_trust fund compliance initiative case this chief_counsel_advice cca responds generally to your office’s request of date that we review and forward to the tax_division pursuant to ccdm n a proposed suit letter requesting that the united_states seek an employment_tax injunction and other relief against the above-named taxpayer and its principal in a_trust fund compliance initiative tfci case as described further below we did not approve the proposed suit letter as submitted by your office and we were unable to modify the proposed suit letter appropriately on our own without communicating with you substantively in writing regarding certain matters described herein that we believe merit further consideration by your office in consultation with your local client function in accordance with sec_6110 this cca should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend taxpayer taxpayer’s principal taxpayer’s predecessor year year year year year year gl-131858-01 year year year year quarter quarter quarter quarter quarter quarter quarter quarter quarter quarter quarter quarter quarter q13 quarter q14 quarter q15 quarter q16 quarter q17 quarter q18 quarter q19 quarter q20 quarter q21 quarter q22 quarter q23 quarter q24 quarter q25 quarter month month month month month month 6_month m7 month m8 month m9 month m10 month m11 month m12 month m13 month m14 month m15 month m16 gl-131858-01 day day date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date gl-131858-01 date date date date date date date date date date date date amount amount amount amount amount amount amount amount amount amount amount amount amount amount a14 amount a15 amount a16 amount a17 amount a18 amount a19 amount a20 amount a21 amount a22 amount a23 amount a24 amount a25 amount a26 amount a27 amount a28 amount a29 amount a30 amount a31 amount a32 amount a33 amount a34 amount a35 gl-131858-01 amount a36 amount a37 amount a38 amount a39 amount a40 amount a41 amount a42 amount a43 amount a44 amount a45 amount a46 amount amount a48 amount a49 amount amount a51 amount a52 amount a53 amount a54 amount a55 amount a56 amount a57 amount a58 amount in evaluating your office’s proposed suit letter for this case we attempted to go beyond the facts identified in the proposed suit letter itself by also reviewing the three sets of transcripts for the taxpayer the predecessor of the taxpayer and the principal of the taxpayer and the recent ics history notes for the taxpayer that were included in the administrative file your office forwarded to us along with the proposed suit letter many of our questions and concerns are factual in nature and we have raised them in part because our office is not entirely confident of its own ability to interpret and analyze all the information fairly disclosed or suggested by the data entries on these particular documents accordingly the factual discussion below concerns apparent facts rather than matters we can confidently say are facts initially as you know we had hoped to send your office an annotated chronology of these apparent facts and events with a request that your office discuss these matters with your local client function and obtain further information as to whether we understand the apparent facts correctly however we have been advised that our initial proposed annotated chronology in this case and the accompanying proposed charts was close to the line of representing cca to your office so we have elected to reformat our prior proposed questions in the manner shown herein some of the apparent facts in this case are discussed immediately below in unredacted form while other apparent facts are discussed in the hazards further development suggestions section of this memorandum near the end which we have redacted for disclosure purposes to the taxpayer and the public on various privilege grounds gl-131858-01 apparent facts the taxpayer is a subchapter_s_corporation that is apparently owned by the taxpayer’s principal prior to quarter the taxpayer’s business operations were conducted by a predecessor company which was a sole_proprietorship that was also owned by the taxpayer’s principal the taxpayer’s principal the taxpayer’s predecessor and the taxpayer each have a long history of failing to comply with the federal tax laws and this interlocking history of non-compliance will likely become a part of the record of the proposed injunction suit especially if the requested relief is contested by the taxpayer and or the taxpayer’s principal accordingly we have attempted below to recount what we can discern of the interlocking chronology of the service’s various interactions with these three related_taxpayers please attempt to verify our interpretations and statements of events below with your local client function and include an appropriately corrected version of these events in the revised proposed suit recommendation letter if any that you may eventually forward to us again for pre-review purposes older background events for the first three quarters of year the taxpayer’s predecessor company apparently failed to file timely form_941 returns these delinquent returns apparently were not filed until date and notices of federal_tax_lien nftls and levies were required to obtain payment of the amounts due by the taxpayer’s predecessor for these quarters for all four quarters of year the taxpayer’s predecessor company also apparently failed to file timely form_941 returns delinquent returns for the first three quarters of year were apparently filed at the same time as the delinquent returns for year date while the fourth quarter return was filed in date the service also filed nftls for the tax amounts due for these four quarters and the balances still due on the last three quarters of year were eventually included many years later among the tax periods covered by an offer-in-compromise oic that was submitted by the taxpayer’s principal and accepted by the service but the oic was ultimately defaulted the taxpayer’s principal was personally liable for all of these unpaid form_941 amounts incurred by the taxpayer’s predecessor company because the company was then organized as a sole_proprietorship which the principal wholly owned and operated for the first three quarters of year the taxpayer’s predecessor company also failed to file timely form_941 returns and failed to pay the tax balances due with these returns during the third quarter of year the taxpayer states that it incorporated this incorporation of the business was apparently closely preceded by service collection contacts with the predecessor company because soon after quarter ended in date the service filed its nftls against the taxpayer’s predecessor for its quarter through form_941 liabilities plus a year form_940 liability gl-131858-01 in year the taxpayer’s principal failed to file her year form_1040 return and the principal ultimately never filed her individual return for this year the service eventually audited the taxpayer’s principal for this unfiled year return year and assessed an audit deficiency for which a balance due still apparently remains in year the taxpayer’s principal again failed to file her year form_1040 return on time the service commenced its audit of the principal’s unfiled year return in date in date the service also filed another set of nftls against the apparently then inactive predecessor to the taxpayer for its quarter through form_941 liabilities and its year form_940 liability - all debts for which the taxpayer’s principal was personally liable following the commencement of this audit for an earlier unfiled tax_year and the second known round of nftl filings against the predecessor sole_proprietorship company the taxpayer’s principal filed her delinquent year form_1040 return in date showing an unpaid balance due of about amount plus penalties and interest a few months later in date the service assessed an audit deficiency against the taxpayer’s principal for her unfiled year form_1040 return year in amount plus penalties and interest in date the service filed nftls against the taxpayer’s principal for the audit deficiency assessed against her a few months earlier for her year form_1040 tax and for her delinquently self-assessed but unpaid balance due for her year form_1040 taxes levies by the service thereafter followed to attempt to collect these large form_1040 balances owed by the taxpayer’s principal but the service’s levy proceeds for these form_1040 liabilities in date totaled less than dollar_figure about the time of the service’s small levy recoveries for the principal’s earlier tax_year sec_3 and the principal filed her year form_1040 return on extension again showing another large balance due of about amount plus penalties and interest in date the service filed another nftl against the taxpayer’s principal for her year form_1040 balance due in date the taxpayer’s principal filed her year form_1040 return timely on extension and reported withholding credits that were amount in excess of her self-reported individual income_tax_liability for this year the apparent year form_1040 overpayment was retained by the service at that time through offset procedures for the principal’s earlier tax debts later in date the service eventually determined that the taxpayer’s principal had underreported her income and income_tax_liability for this tax_year and a tax_deficiency amount approximately twice as large as the initial excess withholding credit was assessed by the service against the principal for this period plus penalties and interest on or about date the taxpayer’s principal apparently presented the service with a proposed oic which encompassed the principal’s form_1040 liabilities for year sec_3 through but not year the year the principal reported an overpayment and the predecessor to the taxpayer’s form_941 liabilities for which the principal was personally liable for quarter sec_5 and the non-standard terms of the principal’s oic at this time is not something we were able to interpret from the transcripts we reviewed but we understand that the standard preprinted form_656 gl-131858-01 for oics at this time included a requirement for the principal who submitted the oic for her past liabilities to stay in compliance with her tax_return and payment obligations for the five years following the service’s acceptance of the oic while this oic was pending with the service the service determined that the principal had underreported her income and income_tax for her year form_1040 year included in the oic periods and it assessed a tax_deficiency of amount against her for this period in date plus penalties and interest nevertheless on or about date approximately six months after the taxpayer’s principal submitted her personal oic the service apparently accepted the oic however within seven months of this acceptance the oic was considered in default more recent pre-tfci background events about the time the taxpayer’s principal submitted her personal oic to the service the taxpayer missed one or more federal tax deposits ftds required for the taxpayer’s form_941 for quarter since six ftds were made by the taxpayer for this quarter the tax balance due of amount for the quarter represented about of the total form_941 tax assessed for the period but penalties and interest also were assessed by the service in date in date the first active revenue_officer identified by name to us was apparently assigned to collect the taxpayer’s form_941 liabilities for quarter plus a small amount amount due for quarter on a field call to the taxpayer’s business in date the revenue_officer secured a check from the taxpayer’s principal for enough to full pay these two quarter balances but by date the revenue_officer was aware that this check had bounced even before date this revenue_officer received an ftd alert notifying her that the taxpayer was apparently about amount short in its ftds for the then recently ended form_941 quarter for quarter the taxpayer made up some of this shortfall with a late ftd after it filed its quarter form_941 but there remained a tax balance due of amount for this quarter not including penalties and interest which represented a shortfall of about of the total_tax assessed for this quarter as previously stated the oic of the taxpayer’s principal for her personal individual and sole_proprietorship tax_liabilities was apparently accepted by the service on or about date by date the first active revenue_officer described above had been assigned to collect the above-described remaining shortfalls of the taxpayer for quarters and in date the revenue_officer sent the taxpayer a letter final notice_of_intent_to_levy for these two quarters as recapped in the pre-tfci payments chart shown near the bottom of this section of our memorandum the service was eventually able to collect the entire amounts due for these two full quarters through a series of four successive levies on the taxpayer’s bank account over a four month period beginning in date and ending in date however while the service was engaging in a series of pre-levy notices and levies on the taxpayer’s bank account in order to satisfy the taxpayer’s employment_tax liabilities for these earlier form_941 quarters the taxpayer was making no ftds or gl-131858-01 other voluntary payments for its form_941 taxes for quarters and the taxpayer’s failure to pay any form_941 taxes for these two quarters while the levy activity described above was occurring did not appear in cff inventory while the first identified revenue_officer was handling the case in part because the taxpayer was delinquent in filing these returns meanwhile in the same time period the taxpayer’s principal filed her year form_1040 return on extension and her withholding credits and a small additional payment for that period reflected full payment of her self-assessed tax for this period about two years later the service apparently again determined that the taxpayer’s principal underreported her income and income_tax for this period and a tax_deficiency of amount was assessed also in the same time period when the above-described series of levies were made against the taxpayer’s bank account the service finally determined that the taxpayer’s principal had underreported her income and income_tax for her year form_1040 period a period not covered by the accepted oic and a tax_deficiency of amount plus penalties and interest was assessed against the taxpayer’s principal for this year in date as you know in analogous circumstances in another case our office has previously opined that the service could exercise its right to declare a taxpayer’s oic in default in the above-described type of fact pattern though we can not tell from the transcript alone whether the failure of the taxpayer’s principal to pay this post-oic acceptance deficiency was the leading cause for the service determining that the taxpayer’s principal was in default of her oic as of date on date the collection_due_process cdp rights contained in the rra of sec_6320 and sec_6330 became effective for new nftls and new irs proposed levies however insofar as we could tell from the records provided this taxpayer and the taxpayer’s principal have not yet attempted to exercise any of their cdp rights accordingly the existence and potential exercise of these cdp rights to delay collection by the service in the future should not be relied upon as an additional ground for the requested injunctive relief in this particular case unless these circumstances change in date sec_26 and sec_27 the taxpayer filed its delinquent form_941 returns for quarters and respectively reflecting unpaid tax penalties and interest that totaled about amount after the notice series was complete as previously indicated the taxpayer made no ftds or other voluntary payments for these two year quarters during which time the service had been levying on the taxpayer’s bank account to collect prior quarter taxes owed in the first three quarters of year the taxpayer also made only one ftd that did not bounce though a late apparent voluntary payment for quarter eventually did leave the taxpayer with only a small balance that required irs levy action to complete collection for this quarter in date the taxpayer’s principal failed to file her personal form_1040 for year within the extended time allowed by the service see irs cca lexi sec_147 gl-131858-01 on date the taxpayer’s assessed employment_tax liabilities that had gone beyond the fourth notice stage were assigned to the second active revenue_officer identified by name to us the tax periods assigned to the revenue_officer at this time for collection were the large form_941 balances outstanding for the taxpayer’s quarters and the small form_941 balance for the taxpayer’s quarter and a form_940 balance for year at this time the taxpayer was also delinquent in filing its form sec_941 for quarters and and the taxpayer never made any ftds or voluntary payments for these quarters but these two most recent quarters were not yet assigned to the field for collection since the taxpayer was known to be a_trust fund repeater the revenue_officer issued the taxpayer a letter on date for the four periods with then assessed balances due in date sec_31 and sec_32 this second active revenue_officer solicited and obtained from the taxpayer its delinquent form sec_941 for the last three quarters of year which showed an aggregate tax balance due of about amount plus penalties and interest also beginning in date and continuing through date the service made a series of three successive levies on the taxpayer’s bank account which resulted in full payment of three of the earlier tax periods for which the revenue_officer had already issued the letter and resulted in partial payment for the remaining form_941 liability for quarter the results of these bank levies are again recapped below as part of the pre-tfci payment chart shown near the bottom of this section of our present memorandum however as the previous active revenue_officer discovered while the service was engaging in this further series of pre-levy notices and levies on the taxpayer’s bank account in order to satisfy the taxpayer’s employment_tax liabilities for these earlier form_941 quarters the taxpayer was making relatively small ftd payments for its form_941 taxes for the current quarter sec_22 and sec_23 the taxpayer’s ftds and voluntary payments for these two quarters represented only about of the total assessed liabilities for these quarters not including penalties and interest about the time this second identified active revenue_officer received the proceeds of these successive bank levies and was finding the taxpayer falling still further behind in compliance for current periods - in the date period - the service’s dallas district identified the taxpayer as an appropriate candidate for the tfci pilot project being initiated in the district as we understand the records we reviewed the taxpayer’s payment history through ftds voluntary payments levy proceeds and setoffs for its recent pre-tfci form_941 periods may be roughly illustrated by the chart on the following pages gl-131858-01 pre-tfci payments of taxpayer’s form_941 taxes period tax assessed2 ftds payments other voluntary q13 a14 a15 a16 levy proceeds other details 1st identified ro’s levies below -a17 - 1st bank levy full pays check bounces on date q14 a18 a19 none q15 a24 a25 a26 -a20 - 1st bank levy part pays on date -a21 - 2nd bank levy part pays on date -a22 - 3rd bank levy part pays on date -a23 - 4th bank levy full pays on date -a27 - proceeds of 1st bank levy for q13 full pays penalty balance on date q16 a28 -------------------------------------------------------------------------------------------------------------- 2nd identified ro’s levies below -a29 -1st bank levy part pays on date -a30 - 2nd bank levy full pays on date none none q17 a31 none none q18 a36 a37 a36 -zero - 1st bank levy on date part pays earlier period only -a32 - 2nd bank levy part pays on date -a33 - 3rd bank levy parts pays on date -a34 - setoff from q24 overpayment -a35 - setoff from q25 overpayment -a38 - 1st bank levy full pays this penalty balance on date other voluntary period tax assessed ftds payments levy proceeds other detail sec_2 these assessed tax figures do not include penalties interest or fees gl-131858-01 q19 q20 q21 a39 none none -accepted into tfci before referred to cff for collection a40 none none -same as above a41 a42 none -same as above q22 a43 a44 none -same as above q23 a45 a46 none -same as above based upon our above-described more complete understanding of the older and the more recent pre-tfci selection background information for the taxpayer and the taxpayer’s principal we now agree with the dallas district’s decision that the taxpayer was an appropriate candidate for inclusion in the district’s tfci project the taxpayer’s outstanding pre-tfci total and recent unpaid quarterly trust fund tax_liabilities were significant easily within the service’s resource conservation tolerances and the taxpayer and its principal have a long history of non-compliance with the employment_tax laws the taxpayer’s principal already has a large outstanding personal tax_liability which continues to increase and prior levy efforts against her assets were unproductive accordingly asserting the trust fund recovery penalty tfrp under sec_6672 against the taxpayer’s principal is not at all likely to be productive finally although a particular revenue_officer may be capable of obtaining full payment of particular assigned form_941 quarters with assessed tax_liabilities from this taxpayer by issuing a letter and then a succession of levies on the taxpayer’s bank account over a several month period the pre-tfci pattern indicates that this taxpayer would likely end up being deeper in debt to the service for misapplied trust_fund_taxes at the end of this succession of bank levies that is because this taxpayer has established a pattern of not making current ftds not filing current form_941 returns timely and not making current non-ftd voluntary payments to any significant extent while bank levies are occurring or for any period thereafter until the new balance due periods have been assessed have gone through the four notice process and have then been assigned to another revenue_officer for collection accordingly we now agree that the service in this case had no adequate pre-tfci legal remedies that would have allowed it to obtain anything close to compliance from this taxpayer gl-131858-01 post-tfci selection events after the dallas district selected this taxpayer for the tfci project the taxpayer’s case was assigned to a third active revenue_officer identified by name to us and this third revenue_officer in turn worked closely with the district’s tfci coordinator also a revenue_officer on date and again three days later the district’s tfci coordinator attempted to deliver personally to the taxpayer’s principal a letter warning notice for the taxpayer after a third attempt by the tfci coordinator to deliver the letter personally to the taxpayer’s principal on date the district’s tfci coordinator left the letter for the taxpayer in a sealed envelope with the taxpayer’s receptionist and asked for the receptionist to give it to the taxpayer principal and to instruct the taxpayer’s principal to call the third revenue_officer whose name and telephone number appeared on the letter upon her receipt of the letter the tfci coordinator was advised at this time that the taxpayer ordinarily paid employees on the day sec_1 and of each month that the taxpayer had ten employees and that the taxpayer’s revenues were about from medicare claims and the remaining was from medicaid claims as of date the taxpayer’s principal had failed to call the revenue_officer as requested to discuss the letter and the revenue_officer and the tfci coordinator had decided that it was time to move the taxpayer to the next stage of the tfci administrative progression accordingly on this date the revenue_officer and the tfci coordinator made another visit to the taxpayer’s place of business to hand-deliver the form_2481 to the taxpayer’s principal and to explain its requirements - to open and make deposits to the special tax deposit std bank account described in sec_7512 to pay over the deposited amounts to the revenue_officer monthly and to file monthly forms 941-m with the revenue_officer the revenue_officer and coordinator accomplished these tasks the taxpayer’s receptionist confirmed that she had delivered the prior sealed envelope with the letter to the taxpayer’s principal but the principal indicated she had not yet read the letter the revenue_officer asked the principal to open the std account by date to fax a copy of the bank signature card to the revenue_officer and thereafter to send the revenue_officer copies of the bank deposit slips and std monthly bank statement along with the taxpayer’s forms 941-m the revenue_officer also discussed missing returns and ftds for recent periods with the taxpayer’s principal finally the revenue_officer advised the principal that a nftl would be filed for the taxpayer’s unpaid taxes that had already been assessed and noticed after two telephone calls from the revenue_officer and a further personal visit from the tfci coordinator the taxpayer eventually managed to open the std bank account correctly on date six days later than requested but apparently by the time of the taxpayer’s first regular payroll after delivery of the form_2481 on date the service apparently filed a nftl against the taxpayer for its form_941 liabilities for four pre-tfci quarters quarters and as you know our office has previously opined in another case that the service’s action of filing a gl-131858-01 nftl against a taxpayer that is under std requirements is not inconsistent with civil tfci guidelines and goals on date the revenue_officer called the taxpayer’s principal and asked why the taxpayer had not yet filed its form 941-m for month with the revenue_officer this was appropriate for even though the form_2481 was not delivered until date it is actually retroactive in requiring monthly filing for all prior months within the calendar_quarter that have not yet been reported on a quarterly return in date the revenue_officer did receive from the taxpayer its form 941-ms for month sec_1 and but checks paying the tax for these two months were reportedly not provided then because the bank where the std account was located would not permit the taxpayer to use temporary checks for the account and the permanent checks were not available yet in date the taxpayer also filed its form_1120s for year showing a loss of about amount for that year in date the revenue_officer apparently received the taxpayer’s month form 941-m and checks for the taxpayer’s form 941-m liabilities for month sec_1 through eg the first quarter under tfci together with the taxpayer’s ftds for month before std requirements were imposed the taxpayer’s checks in date resulted in the taxpayer actually overpaying its form_941 liabilities for quarter by amount the service appropriately retained this overpayment for offset against the taxpayer’s outstanding form_941 tax_liability for quarter in date the revenue_officer continued experiencing difficulties and delays in obtaining the taxpayer’s payroll records the taxpayer’s std bank statements and current financial statements from the taxpayer and the taxpayer’s principal during this month a representative of the taxpayer apparently indicated that the company’s bookkeeper was busted by ci and the taxpayer’s principal was attempting to do the company books herself with some difficulty later in date the taxpayer’s principal told the revenue_officer that the company’s bookkeeper was back after being exonerated by ci later still in date the taxpayer’s principal indicated that she was now going to prepare the taxpayer’s forms 941-m herself in date the revenue_officer apparently received the taxpayer’s month sec_4 and forms 941-m along with checks to cover the taxes due for these months in date the revenue_officer apparently received the taxpayer’s month form 941-m along with a check to cover taxes for this month as with the prior quarter under tfci the taxpayer actually apparently overpaid its form_941 liability for quarter the second quarter under tfci by amount and the service appropriately retained the overpayment for offset purposes against an outstanding prior tax debt see irs cca lexi sec_78 gl-131858-01 on or about date the service apparently4 received a payment of amount from the taxpayer for its quarter form_941 taxes this amount matches the taxes shown as due and paid on the taxpayer’s month form 941-m in the file on or about date the revenue_officer apparently conducted an interview with the taxpayer’s principal to determine her liability for the tfrp a form interview on or about date the service apparently5 received another payment of amount from the taxpayer for its quarter form_941 taxes this amount again matches the taxes shown as due and paid on the taxpayer’s month form 941-m in the file as of the date of referral to your office the taxpayer apparently had not yet filed a month form 941-m with the revenue_officer nor paid any amount of tax for that month on or about date the service apparently filed another nftl against the taxpayer this time for the taxpayer’s form_941 liabilities for two additional pre-tfci quarters quarter sec_22 and sec_23 and for the taxpayer’s year form_940 liability at this time the taxpayer’s principal reportedly advised the revenue_officer that she had recently married and that her spouse was unemployed on date the service received the taxpayer’s form_1120s for year reflecting ordinary_income of amount in excess of deductions for the year on date the transcripts in the file forwarded to our office were apparently printed by the service on date the service stamped as received the taxpayer’s forms 941-m for months and these returns appeared to indicate on their face that deposits were made by the taxpayer to cover full payment of the tax_liabilities shown due for these two months however we are not able to confirm whether the payments were in fact made for these months after the transcripts were printed as we understand the records we reviewed the taxpayer’s voluntary payment record for tfci form_941 periods may be roughly illustrated by the chart below which has several question marks appearing for some of the figures after the eighth month the taxpayer was under tfci this is in case later printed irs transcripts would show that forms 941-m were actually later filed and tax_payments were made for these periods post-tfci selection payments of taxpayer’s form_941 taxes period tax per return taxes paid comments q24 a51 a52 overpayment of a34 is retained by irs and setoff against pre-tfci debts ir sec_4 this is based upon our interpretation of the transcripts your office enclosed please verify this is again based upon our interpretation of the transcripts your office enclosed please verify gl-131858-01 q25 a53 a54 consolidated months of forms 941-m into one quarterly form_941 as irm directs overpayment of a35 is again retained by irs and setoff against pre-tfci debts and the tax per quarterly return is based on consolidated forms 941-m for months a48 a48 tax per form 941-m not assessed as of date because m9 941-m not filed yet a49 a49 tax per form 941-m not assessed as of date because m9 941-m not filed yet m7 m8 m9 m10 a55 m11 a57 m12 m13 m9 form 941-m unfiled as of date transcript printed date does not show tax possibly paid with form 941-m received date return shows total deposits for period of a56 a small overpayment transcript printed date does not show tax possibly paid with form 941-m received date return shows deposits for period of a58 no information re this period no information re this period period tax per return taxes paid comments m14 m15 m16 no information re this period ended after referral no information re this period ended after referral no information re this period ended after referral gl-131858-01 upon our return of the file to you for further development with this memorandum one of the principal tasks that we request that your office perform before referring this matter back to us again is to fill in the above-noted question mark gaps in the post-tfci selection record if the taxpayer or a successor nominee owned and or operated by the taxpayer’s longtime principal has in fact remained in business and has in fact not paid any or not paid a substantial portion6 of the taxes due by it for these eight recent months then a renewed request by your office for the united_states to seek an employment_tax injunction against this tfci taxpayer or the above described type of successor nominee taxpayer would likely receive a more speedy and favorable reception by our office subject_to your careful consideration of the other matters also discussed later herein some general tfci guidelines applicable to this case chief counsel’s office and the justice_department have repeatedly indicated a willingness to commit the resources necessary to refer and pursue appropriate employment_tax injunction cases that may arise from the tfci program in addition to the factors already discussed above that made this taxpayer an appropriate candidate for initial inclusion in the dallas district’s tfci project an appropriate injunction case for a typical taxpayer first going through the tfci administrative progression will generally be a case where an in-business taxpayer after being placed under the std regime fails to comply substantially with its form_941 tax payment obligations if the bottom line is that a taxpayer under std has paid or even overpaid its form_941 obligations for particular tax periods then that taxpayer should be considered as having substantially complied for those periods for purposes of whether an employment_tax injunction is now necessary there are a variety of ways in which a taxpayer may technically have failed to comply with all sec_7512 requirements including the following which were apparently all present at times in this case initially opening the std account with an improper caption and opening the std account later than instructed making deposits to the std account late or sometimes not at all filing forms 941-m with the revenue_officer late paying the revenue_officer late writing a fully honored payment check that was apparently covered for a time by float or failing to provide the revenue_officer with copies of certain requested std deposit slips std bank at this point we are not seeking to limit or define a specific percentage of total_tax figure that represents non-payment of a substantial portion of the taxpayer’s taxes non-payment of of these taxes for several periods due would seemingly be substantial while non-payment of of the taxes due for these periods would seemingly not be substantial enough for this particular taxpayer with fewer than employees at last report to justify the resources necessary for the united_states to seek an injunction we ask that your office exercise appropriate judgment in conjunction with the local client function in evaluating when this taxpayer’s failure to pay form_941 taxes is substantial enough for it to be cost effective for the united_states to seek an injunction gl-131858-01 statements or payroll records however if the service is satisfied that the taxpayer has finally paid in full for the tax periods at issue by the time the taxpayer’s case is ripe for referral to the tax_division for seeking an injunction then the taxpayer’s prior technical violations of sec_7512 and other code provisions for these fully paid tax periods is not likely to carry the day in seeking an injunction accordingly while some description of these early technical violations of sec_7512 requirements may be appropriate as background in a suit letter along with a discussion of a taxpayer’s pre-tfci history the general focus of a suit letter for post-tfci selection periods should be on those periods where the taxpayer has continued to demonstrate a substantial failure to pay the current taxes still owed for several periods after being placed under std which suggests a substantial likelihood that non-payment of taxes will continue by a taxpayer in future periods if an appropriate injunction order is not entered by the court a suit seeking an employment_tax injunction against a taxpayer pursuant to sec_7402 is a proceeding in equity a fundamental principle of equitable jurisprudence is that whoever comes into equity must come with clean hands this means that the agents of a party seeking to set the judicial machinery in motion and obtain some equitable remedy must have been fair equitable and honest in their conduct with respect to the particular controversy in issue see 27a am jur 2d equity sec_126 similar to our previously described approach to the circumstances where the government will seek equity - where the taxpayer’s failure to comply is substantial rather than technical - we believe the government may ultimately be found to have unclean hands only when the government’s agents took inappropriate actions which substantially infringed upon the taxpayer’s rights and ability to comply with the tax compliance violations that the government is asking the court to remedy through equity unclean hands do not arise from circumstances where a government employee has in good_faith simply failed to follow or misinterpreted a current irm provision or other instructions for handling a particular type of a case and this technical non-compliance has had no material effect on the taxpayer’s substantial failure to comply for the periods at issue in addition to your request that the government seek forward-looking injunctive relief along the lines of that recently granted in the case of united_states v lopez we fully understand that dealing appropriately with these technical violations of sec_7512 by a taxpayer is time-consuming and aggravating for a revenue_officer but a successful injunction proceeding is going to mean more involvement not less by the revenue_officer with the taxpayer and it is also going to involve the additional time of chief counsel’s office the tax_division and the judicial system however in fairness to the tax_division to avoid potential surprise to government counsel on cross-examination of the government’s likely witnesses an effort should be made in a suit recommendation letter to identify known circumstances where a government agent was in technical non-compliance with any internal handling instructions for a case gl-131858-01 u s dist lexis s d cal your proposed suit letter also suggests that the government request injunctive relief to compel the taxpayer and the taxpayer’s principal to pay the i r s the presently unpaid trust_fund_taxes and non-trust fund employment_taxes an amount we understand would be in excess of amount with penalties and interest and presumably then to hold the taxpayer and the taxpayer’s principal in contempt of such an order for payment of back taxes if the taxpayer failed to pay such prior period taxes within the time frame contained in such an order it is common for the united_states to seek a court order to reduce large tax claims to judgment especially when the ordinary collection limitation period is close to expiring but the service reasonably believes the judgment may be collectible in the extended time frame allowed by such a judgment however we are not aware of and you have not cited us to any authority for a court to order a taxpayer to pay a civil tax judgment or face contempt and possible imprisonment for failing to pay taxes in accordance with such an order when a taxpayer has not been expatriating or otherwise concealing its assets in this case we think there may be an untested alternative way albeit slower than the method your office was proposing for the united_states to obtain a court order that may allow the service to secure eventual full payment of the taxpayer’s back taxes while the injunction for future periods is also in effect this would be to seek a court order which mimics the effect of a continual levy of the sort described in sec_6331 by directing the payor holder of nearly all of the taxpayer’s accounts_receivable the united_states to pay setoff for the service an established percentage of the taxpayer’s present and future accounts receivables until the taxpayer’s past period tax_liabilities are satisfied in full we suggest that you discuss the mechanics of this type of potential alternative remedy for collection of the taxpayer’s back taxes with your local client function assuming that your office and the local client function decide to forward another revised suit recommendation letter for this taxpayer to our office for pre-approval after considering the matters discussed herein we suggest that your revised proposed letter include a request that the tax_division make sure to publicize its efforts successes in this case appropriately and that your office also agree to provide appropriate assistance to the tax_division in this regard as you know the service generally hopes to be able to use its letter and std administrative tools as a more cost effective means than an injunction to obtain compliance by tfci taxpayers with their ongoing employment_tax obligations the deterrent effect of these administrative tools depends in part upon taxpayers and the practitioner you have not suggested for instance that your office is seeking or that appropriate circumstances are present to seek a writ of ne_exeat_republica as discussed in a recent gao report continual levies by the service on a taxpayer’s medicare account receivables are apparently not expected to be available on a systemic basis through the financial management service before late see tax_administration millions of dollars could be collected if irs levied more federal payments gao-01-711 date gl-131858-01 community realizing that the service is serious about pursuing civil injunctions against non-compliant tfci taxpayers this awareness should be enhanced by effective publicity of the civil injunction cases the united_states chooses to bring to court under tax_division guidelines we understand that the publicity given to civil cases of this type will generally be limited insofar as particular taxpayer information is concerned to information disclosed in the public record eg the complaint other pleadings public hearings and the court’s orders for the approximate time period that such publicity would represent news as the tax_division will learn of the content of these court pleadings and court orders before your office does we think your office could be most helpful in agreeing to provide the tax_division in advance of the complaint being filed with an appropriate general summary description of the procedures and goals of the tfci program in your district for publicity purposes as with the order entered in the previously cited lopez injunction case we recommend that the government’s complaint in an employment_tax case identify the name and address of a specific irs field employee to whom the periodic affidavits called for by the injunction should be delivered accordingly assuming your office prepares a revised proposed suit letter for this case we recommend that the letter contain the name and address of the irs field employee whom the service wishes to perform this future monitoring testifying duty for the court the proposed designated employee could be but need not necessarily be the revenue_officer who monitored the taxpayer during the tfci administrative steps hazards further development suggestions gl-131858-01 gl-131858-01 gl-131858-01 gl-131858-01 gl-131858-01 gl-131858-01 conclusion for the reasons described above we are returning your office’s proposed suit letter and the administrative file herewith if you have any questions regarding this advice please call the attorney in my branch assigned to this case pincite-
